DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 6, 8 – 15, & 17 were previously pending and subject to a non-final office action mailed 09/21/2021. Claims 1, 5, & 15 were amended in a reply filed 12/01/2021. Claims 1 – 6, 8 – 15, & 17 are currently pending and subject to the final office action below.

Response to Arguments
Applicant's arguments filed 12/01/2021 concerning the previous rejection under 35 USC 103 have been fully considered but they are not persuasive.

Applicant argues, on pg. 8, regarding the previous 103 rejection, that “None of the references teach nor suggest that a record for the transaction/reservation is maintained for the customer that comprises loyalty information for the customer.”

Examiner respectfully disagrees. For example, Kobres, in paragraph [0039], discloses saving information related to a customer and his/her associated rental vehicle in a customer transaction record. This teaching highly suggests, but does not appear to explicitly disclose storing information in a customer profile. However, Graff, in [0085], teaches wherein multiple pieces of information, including a customer’s “demographics,” in a user profile.

To the extent to which neither Kobres nor Graff appear to disclose wherein the customer profile comprises “loyalty information,” Johnson, in [0162], teaches that information related to a customer includes the customer’s frequent renter program tier level, which is interpreted as “loyalty information.” Johnson further teaches, in Fig. 7(b) .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6, 8 – 15, & 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 5, & 15 recite the limitation: “wherein the customer profile comprising… loyalty information for the customer”


 
[0019]   Server 40 executes vehicle rental software 42 which maintains transaction records 44 containing the details of vehicle rental transactions. For example, vehicle rental software 42 may record customer identification and payment information, loyalty or rewards card information, record reservation times from the customer, and process payment from the customer.

[0020]   During the vehicle rental transaction, vehicle rental transaction software 42 may obtain and use customer information from a previously created customer profile 48. Customers may register with a rental car company to store their information in customer profiles 48. For example, customer profile 48 may contain driver's license information, credit card information, preferences for electronic receipts, preferences for messages and alerts to mobile communication device 30, e.g., phone number, email address, pick-up and drop-off preferences including preferences for interacting with beacon 20, and/or customer preferences for vehicles, including vehicle features and settings.  

[0056]   Vehicle rental transaction software 42 makes an entry in the customer's transaction record 44, processes payment using payment information in the customer's transaction record 44 or the customer's profile 40, and sends the customer an indication of completion of the transaction, such as an electronic receipt, through an email address in the customer's transaction record 44 or the customer's profile 40.  

While the instant specification teaches that “transaction records 44” stores loyalty information for the customer, and that a “customer profile 48” stores various pieces of information, it fails to disclose “wherein the customer profile comprising… loyalty information for the customer” as claimed. For example, there is no disclosure in the instant specification that describes the customer profile recording or storing a customer’s loyalty information.

claims 2 – 4, 6, 8 – 14, & 17 are likewise rejected under 35 USC 112(a) for inheriting the deficiencies and failing to remedy them.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 8 – 15, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US 20120105197 A1), in view of Johnson et al. (US 20140278608 A1), in view of Graff et al. (US 20140358632 A1), in view of Menefee et al. (US 20140114780 A1), in view of Hanly (US 20150227969 A1).

claim 1, Kobres discloses a method of completing a pre-arranged transaction (See at least [0020], noting a pre-arranged car rental transaction in which a car rental “customer has an itinerary already”) comprising:

Regarding the following limitations, Kobres, a server of the vehicle rental transaction system in [0014] – [0015], [0017], & [0044]. Kobres also discloses, in [0020], [0029] & esp. [0030], “accessing a registered itinerary associated with the customer having the car rental reservation” which highly suggests, but does not appear to explicitly disclose what is taught by Johnson:

	• completing, by mobile communication device software that executes on a processor of a mobile communication device, a reservation for a vehicle with a vehicle rental transaction system, wherein the vehicle rental transaction system records the reservation in a transaction record and associates the transaction record with a customer profile of a customer (See [0083], [0102] – [0105], [0124], & esp. [0149], noting that after a car rental is booked using a mobile application on the customer's mobile device, “the rental computer system can create a reservation record 820 for the customer in association with the customer's customer record 720” (i.e., customer profile). Also see [0157], noting that “the reserved pickup location” is associated with a vehicle reservation.  Also see [0088] – [0089], noting that an “authorization record” is created which “can comprise the combination of reservation record 820 and the customer record 720 for the customer associated with the reservation.” Also see [0061], noting that “the rental computer system 106 can store data representative of the rental vehicle transaction in database 308.” Also see [0159] – [0160], noting creating an authorization record after a customer reserves a vehicle.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Johnson in the invention of Kobres, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 

Regarding the following limitation, Kobres, in [0061], discloses acquiring payment information from a car rental customer to perform a payment transaction associated with the car rental customer. To the extent to which Kobres does not appear to explicitly disclose wherein the payment information, along with pickup and drop off preferences, and car preferences, are stored as part of a customer profile, Johnson teaches this element:

	• wherein the customer profile comprising payment information that the vehicle rental transaction system processes for payment of the reservation (See [0146], noting causing “one or more GUI screens to be displayed on the mobile device to solicit customer information” which is used “for populating a customer record 720.” As per [0116], “The GUI screen of FIG. 20 is configured to solicit payment information from the driver (e.g., for payment by credit card, debit card, PayPal, or the like).” Also see Fig. 7(b), [0075] & [0148], noting the “data structure 720,” which contains various customer information, and that “customer record 720 may include additional or different fields.”),

	• pick-up and drop-off preferences ([0146], “one or more GUI screens to be displayed on the mobile device to solicit customer information” which is used “for populating a customer record 720,” which, as per [0149], includes “reservation information” such as preferences for “pickup location, return location,” as well as “pickup date/time, and return date/time.”),

• and customer preferences for vehicle features and settings ([0146], “one or more GUI screens to be displayed on the mobile device to solicit customer information” which is used “for populating a customer record 720,” which, as per [0149], includes 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included payment information is as part of a customer profile as in Johnson in the car rental invention of Kobres / Johnson so that “a wide variety of rental vehicle transactions can be supported by mobile devices in a manner more convenient and efficient to customers,” as taught by Johnson, in [0023], over that of Kobres / Johnson.

To the extent to which Kobres in view of Johnson does not appear to explicitly disclose the following limitation, Graff teaches:

	• wherein the customer profile comprising… preferences for messages and alerts to the mobile communication device (See [0085], noting that a user profile comprises “preferences,” which, as per [0092] – [0093], includes preferences for messages and alerts to the mobile communication device 190 as described in at least [0070].).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings of Graff in the invention of Kobres / Johnson with the motivation to allow communications to a user even if the user is not at home, as taught by Graff, in [0062], over that of Kobres / Johnson.

To the extent to which Kobres in view of Johnson does not appear to explicitly disclose wherein the stored preferences in the user profile includes preferences for electronic receipts, Menefee, in [0033], teaches transmitting a receipt electronically to a user based upon the consumer’s preferences.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings Menefee of in the invention of 

To the extent to which Kobres in view of Johnson / Graff / Menefee does not appear to explicitly disclose wherein the stored preferences in the user profile includes preferences for interacting with a beacon, Hanly, in [0053], teaches a user preference which allows “user 105 to control whether and how user 105 is discoverable” via “BLE beacons.” Also see [0012] & [0018], noting beacons installed at public locations such as a merchant, to monitor the location of the user’s device 100.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings Hanly of in the invention of Kobres / Johnson / Graff / Menefee with the motivation to allow the user to choose to avoid distractions caused by the user’s device interacting with a beacon, as taught by Hanly, in [0053].

Regarding the limitation,

	• wherein the customer profile comprising… loyalty information for the customer,

Kobres, in [0039], discloses saving images or videos in customer transaction record, which highly suggests, but does not appear to explicitly disclose storing information in a customer profile. However, Graff, in [0085], teaches wherein multiple pieces of information, such as “demographics, preferences, etc.,” are stored in a user profile.



To the extent to which neither Kobres nor Graff appear to disclose wherein the customer profile comprises “loyalty information,” Johnson, in [0162], teaches that information related to a customer includes the customer’s frequent renter program tier level, which is interpreted as “loyalty information,” and in Fig. 7(b) & [0075], teaches that a customer record (i.e., profile) may include multiple “additional or different fields” of data.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the loyalty information of Johnson for the demographics information of Graff. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings of Johnson in the car rental invention of Kobres / Johnson / Graff / Menefee / Hanly to provide rental vehicle transactions “in a manner more convenient and efficient to customers,” as taught by Johnson ([0023]).

Regarding the following limitation, Kobres discloses that a customer’s phone, running a software ‘app,’ receives signals from an on-site wi-fi network when the customer is present at a vehicle rental lot (see at least paras [0013], [0018], & esp. [0020], noting that “the customer has an itinerary already that indicates where the customer's car is located”), while Johnson teaches that a transaction location (i.e., “pickup location”) is identified in a transaction record, which highly suggests, but does not explicitly disclose the following, however Menefee does:

	• receiving, by the mobile communication device software, a signal from a beacon at a transaction location identified in the transaction record, wherein receiving further includes just detecting, by the mobile communication device software, the signal from the beacon (See at least Fig. 8 & [0010], noting that Bluetooth signals are transmitted to user device to detect user presence. Also see [0037], noting that “Location system may use various methods to detect user device 510, for example, Bluetooth, NFC and/or WiFi” and transmits scanning “info request” signals to a user device as per paras [0041] & esp. [0040], noting that “user device 810 may receive an info request via Bluetooth from a Bluetooth radio device 820 installed at a merchant.” As per [0037], “the user device may notify the backend system of its presence at the merchant without involving location system” beacon; therefore, the beacon signal is just detected. Additionally, as per [0040], the beacon signal was necessarily detected by the software on the user device as an “info response” is sent as an acknowledgement of beacon signal receipt.).   

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings Menefee of in the invention of Kobres / Johnson / Graff / Menefee / Hanly with the motivation to predictably and conveniently provide a manner of detecting when the user device is at the merchant location to enable the customer to perform a transaction with the merchant using the user device, as taught by Menefee, in [0013].

Regarding the following limitations, Kobres, modified by Menefee, discloses that a customer’s presence is detected by on-site beacons for performing a car rental transaction, while Kobres further discloses a sequence of communications between a car rental system and on-site “mobile application on the customer's phone” ([0020] & Fig.1, Steps 110 – 141) which, as per [0020] & [0023] – [0025], [0037], & [0039], the communications are using text-based messaging between the mobile communication device and the server.  Kobres further discloses sending, by the mobile communication device software, a first message containing an identifier…, wherein sending further includes sending, by the mobile communication device software, the first message to the vehicle rental transaction system associated with the transaction location… and wherein the first message initiates a next phase of a pre-staged transaction associated with the reservation at the transaction location with the vehicle rental transaction system in [0025], noting that the customer sends his license number to the rental server which initiates a next phase of a pre-staged transaction of being directed to picking up the rental car as per [0028]. Additionally, as per Fig. 1, step 113, a customer sends a VIN identifier to the service server, which, after being received in step 120, initiates the next phase of acquiring images of the car in step 130. Kobres also discloses wherein a reservation at a car rental facility is a transaction in at east [0007] & [0017]. To the extent to which Kobres does not appear to explicitly disclose the following sequential messages based on receipt of the initial beacon signal, Menefee teaches this:

	• facilitating, by the mobile communication device software and a server of the vehicle rental transaction system, a network connection to one another based on receipt of the signal at the transaction location by the mobile communication device and using text-based messaging between the mobile communication device and the vehicle rental transaction system based on receipt of the signal (See Fig. 8 and [0040], noting that after the user device transmits the initial response to the beacon ping which includes the user device MAC address, a network connection is established between the mobile communication device software and the server after the receipt of the initial beacon ping. Also see Fig. 9 and [0041], noting a similar mobile device response to Bluetooth scan and subsequent network connection established with the server. Also see [0005] & [0032], noting that after the communication device is detected, a text-based communication is triggered between the server and the communication device.);

• sending, by the mobile communication device software, a first message containing an identifier in response to receipt of the signal from the beacon at the transaction location over the network connection, wherein sending further includes sending, by the mobile communication device software, the first message to the… system associated with the transaction location, wherein the first message is indicative of the mobile communication device being at the transaction location, and wherein the first message initiates a next phase of a pre-staged transaction… at the transaction location with the… system (See at least para [0011] & Fig. 8, noting a “backend device 860” server which receives communications relayed through Bluetooth beacons 820 communicating with user device 810. Also see para [0040], noting that “The info response may contain the Bluetooth MAC address (identifier) of the user device 810. Bluetooth radio device 820 may transmit the info response to detection controller 840… Backend 860 may receive the Bluetooth MAC address of user device 810.” Thus, an identifier is sent from the user device to server in response to receiving the detection signal from the beacon at the transaction location. Also see paras [0048] – [0049], noting a user device software app.);

	• receiving, by the mobile communication device from the… system, a second message in response to the first message containing information for completing the next phase of the pre-staged transaction associated with the {transaction} based on the transaction record and the customer profile (See [0040], noting that the user device receives a second message containing “offers or other information” from the backend system server in response to the first message containing the identifier.)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings Menefee of in the invention of Kobres / Johnson / Graff / Menefee / Hanly with the motivation to predictably and conveniently provide a manner of detecting when the user device is at the merchant location to enable the customer to perform a transaction with the merchant using the user device, as taught by Menefee, in [0013].



	• receiving further includes receiving the second message on the mobile communication device as a text message wherein the second text message includes a vehicle location at the car rental facility for a vehicle reserved by the pre-staged transaction and completing the transaction by interaction between the beacon, the mobile communication device, and the server when the mobile communication device is detected as being located at the transaction location using the text-based messaging (See at least paras, [0020], [0029] - [0030] & Fig. 1, Step 112 noting that “the car rental checkout service” server “sends a text message with the location for the car to the wireless portable device.” Furthermore, paras [0020], [0023] – [0024], & [0037] disclose that the parking system backend system can send messages to the customer “in the form of text messages to the wireless portable device or via an Application Programming Interface (API) set of commands or messages send to a mobile app processing on the wireless portable device.”). 

As per claim 2, Kobres / Johnson / Graff / Menefee / Hanly discloses the limitations of claim 1. Regarding the following limitation, Kobres discloses a wi-fi network on-site at a vehicle rental lot for a customer to check out a vehicle, which highly suggests, but does not explicitly disclose the following, however Menefee does:

	• wherein the beacon is located a transaction establishment where the transaction is to be completed (See at least Fig. 8 & [0010], noting that Bluetooth signals are transmitted to user device to detect presence. Also see [0037], noting that “Location system may use various methods to detect user device 510, for example, Bluetooth, NFC and/or WiFi” and transmits scanning “info request” signals to a user device as per paras [0041] & esp. [0040], noting that “user device 810 may receive an info request via Bluetooth from a Bluetooth radio device 820 installed at a merchant.” Also see Fig. 8, noting a “backend device 860” server which receives communications relayed through Bluetooth beacons 820 communicating with user device 810.)

Bluetooth beacon of Menefee for the on-site WI-FI network of Kobres. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Menefee to the invention of Kobres / Johnson / Menefee would predictably and conveniently provide a manner of detecting when the user device is at the merchant location to enable the customer to perform a transaction with the merchant using the user device, as evidenced by Menefee ([0013]).

As per claim 3, Kobres / Johnson / Graff / Menefee / Hanly discloses the limitations of claim 1. Regarding the following limitation, Kobres further discloses:

	• wherein the identifier comprises a customer identifier (See [0025], noting that the customer sends his license number to the rental server).

As per claim 4, Kobres / Johnson / Graff / Menefee / Hanly discloses the limitations of claim 1. Regarding the following limitation, Kobres does not explicitly disclose the following, however Menefee does:

	• wherein the identifier comprises a transaction identifier (See para [0010] – [0011] & [0047], noting receiving payment information from the user device, and that “The payment information may comprise a Virtual Payment Account Number (VPAN). The payment information may comprise a transaction identifier associated with a VPAN.”)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings Menefee of in the invention of Kobres / Johnson / Graff / Menefee / Hanly with the motivation to predictably and conveniently provide a manner of detecting when the user device is at the merchant 

As per claim 5, Kobres discloses a method of completing a pre-arranged vehicle rental transaction (See at least [0020], noting a pre-arranged car rental transaction in which “the customer has an itinerary already.”) comprising:
	
Regarding the following limitations, Kobres, a server of the vehicle rental transaction system in [0014] – [0015], [0017], & [0044]. Kobres also discloses, in [0020], [0029] & esp. [0030], “accessing a registered itinerary associated with the customer having the car rental reservation” which highly suggests, but does not appear to explicitly disclose what is taught by Johnson:

	• completing, by mobile communication device software that executes on a processor of a mobile communication device, a reservation for a vehicle with a vehicle rental transaction system, wherein the vehicle rental transaction system records the reservation in a transaction record and associates the transaction record with a customer profile of a customer (See [0083] & esp. [0149], noting that after a car rental is booked using a mobile application on the customer's mobile device, “the rental computer system can create a reservation record 820 for the customer in association with the customer's customer record 720,” and that stored “reservation information can include: pickup location.” Also see [0157], noting that “the reserved pickup location” is associated with a vehicle reservation.  Also see [0089], noting that an “authorization record” is created which “can comprise the combination of reservation record 820 and the customer record 720 for the customer associated with the reservation.” Also see [0061], noting that “the rental computer system 106 can store data representative of the rental vehicle transaction in database 308.” Also see [0159] – [0160], noting creating an authorization record after a customer reserves a vehicle.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Johnson in the invention of Kobres, since 

Regarding the following limitation, Kobres, in [0061], discloses acquiring payment information from a car rental customer to perform a payment transaction associated with the car rental customer. To the extent to which Kobres does not appear to explicitly disclose wherein the payment information, along with pickup and drop off preferences, and car preferences, are stored as part of a customer profile, Johnson teaches this element:

	• wherein the customer profile comprising payment information that the vehicle rental transaction system processes for payment of the reservation (See [0146], noting causing “one or more GUI screens to be displayed on the mobile device to solicit customer information” which is used “for populating a customer record 720.” As per [0116], “The GUI screen of FIG. 20 is configured to solicit payment information from the driver (e.g., for payment by credit card, debit card, PayPal, or the like).” Also see Fig. 7(b) & [0075], noting the “data structure 720,” which contains various customer information, and that “customer record 720 may include additional or different fields.”),

• pick-up and drop-off preferences ([0146], “one or more GUI screens to be displayed on the mobile device to solicit customer information” which is used “for populating a customer record 720,” which, as per [0149], includes “reservation information” such as preferences for “pickup location, return location,” as well as “pickup date/time, and return date/time.”),

• and customer preferences for vehicle features and settings ([0146], “one or more GUI screens to be displayed on the mobile device to solicit customer information” 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included payment information is as part of a customer profile as in Johnson in the car rental invention of Kobres / Johnson so that “a wide variety of rental vehicle transactions can be supported by mobile devices in a manner more convenient and efficient to customers,” as taught by Johnson, in [0023], over that of Kobres / Johnson.

To the extent to which Kobres in view of Johnson does not appear to explicitly disclose the following limitation, Graff teaches:

	• wherein the customer profile comprising… preferences for messages and alerts to the mobile communication device (See [0085], noting that a user profile comprises “preferences,” which, as per [0092] – [0093], includes preferences for messages and alerts to the mobile communication device 190 as described in at least [0070].).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings of Graff in the invention of Kobres / Johnson with the motivation to allow communications to a user even if the user is not at home, as taught by Graff, in [0062], over that of Kobres / Johnson.

To the extent to which Kobres in view of Johnson does not appear to explicitly disclose wherein the stored preferences in the user profile includes preferences for electronic receipts, Menefee, in [0033], teaches transmitting a receipt electronically to a user based upon the consumer’s preferences.



To the extent to which Kobres in view of Johnson / Graff / Menefee does not appear to explicitly disclose wherein the stored preferences in the user profile includes preferences for interacting with a beacon, Hanly, in [0053], teaches a user preference which allows “user 105 to control whether and how user 105 is discoverable” via “BLE beacons.” Also see [0012] & [0018], noting beacons installed at public locations such as a merchant, to monitor the location of the user’s device 100.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings Hanly of in the invention of Kobres / Johnson / Graff / Menefee with the motivation to allow the user to choose to avoid distractions caused by the user’s device interacting with a beacon, as taught by Hanly, in [0053].

Regarding the limitation,

	• wherein the customer profile comprising… loyalty information for the customer,

Kobres, in [0039], discloses saving images or videos in customer transaction record, which highly suggests, but does not appear to explicitly disclose storing information in a customer profile. However, Graff, in [0085], teaches wherein multiple pieces of information, such as “demographics, preferences, etc.,” are stored in a user profile.



To the extent to which neither Kobres nor Graff appear to disclose wherein the customer profile comprises “loyalty information,” Johnson, in [0162], teaches that information related to a customer includes the customer’s frequent renter program tier level, which is interpreted as “loyalty information,” and in Fig. 7(b) & [0075], teaches that a customer record (i.e., profile) may include multiple “additional or different fields” of data.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the loyalty information of Johnson for the demographics information of Graff. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings of Johnson in the car rental invention of Kobres / Johnson / Graff / Menefee / Hanly to provide rental vehicle transactions “in a manner more convenient and efficient to customers,” as taught by Johnson ([0023]).

Regarding the following limitation, Kobres discloses that a customer’s phone, running a software ‘app,’ receives signals from an on-site wi-fi network when the customer is present at a vehicle rental lot (see at least paras [0013], [0018], & esp. [0020], noting that “the customer has an itinerary already that indicates where the customer's car is located”), while Johnson teaches that a transaction location (i.e., “pickup location”) is identified in a transaction record, which highly suggests, but does not explicitly disclose the following, however Menefee does:

	• receiving, by the mobile communication software, signals from one or more beacons at pre-determined locations of a vehicle rental lot when the customer who has the mobile communication device is at the vehicle rental lot, wherein receiving further includes just detecting the signals by the mobile communication software (See at least Fig. 8 & [0010], noting that Bluetooth signals are transmitted to user device to detect user presence. Also see [0037], noting that “Location system may use various methods to detect user device 510, for example, Bluetooth, NFC and/or WiFi” and transmits scanning “info request” signals to a user device as per paras [0041] & esp. [0040], noting that “user device 810 may receive an info request via Bluetooth from a Bluetooth radio device 820 installed at a merchant.” As per [0037], “the user device may notify the backend system of its presence at the merchant without involving location system” beacon; therefore, the beacon signal is just detected. Additionally, as per [0040], the beacon signal was necessarily detected by the software on the user device as an “info response” is sent as an acknowledgement of beacon signal receipt.)

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the Bluetooth beacon of Menefee for the on-site WI-FI network of Kobres. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Regarding the following limitations, Kobres, modified by Menefee, discloses that a customer’s presence is detected by on-site beacons for performing a car rental transaction, while Kobres further discloses a sequence of communications between a car rental system and on-site “mobile application on the customer's phone” ([0020] & Fig.1, Steps 110 – 141) which, as per [0020] & [0023] – [0025], [0037], & [0039], the communications are “using text-based messaging between the mobile communication device and the server.”  Kobres further discloses sending, by the mobile communication software, a first message to the vehicle rental transaction system… wherein the first message… is indicative of the mobile communication device and the customer being at the vehicle rental lot and… contains an identifier that distinguishes the customer from other customers at the vehicle rental lot… based on the transaction record and the customer profile, and wherein the first message initiates a next phase of the vehicle rental transaction associated with the reservation in [0025], noting that the customer sends his license number to the rental server which initiates a next phase of a pre-staged transaction of being directed to picking up the rental car as per [0028]. Additionally, as per Fig. 1, step 113, a customer sends a VIN identifier to the service server, which, after being received in step 120, initiates the next phase of acquiring images of the car in step 130. Kobres also discloses wherein a reservation at a car rental facility is a transaction in at east [0007] & [0017]. To the extent to which Kobres does not appear to explicitly disclose the following sequential messages based on receipt of the initial beacon signal, Menefee teaches this:

	• facilitating, by the mobile communication software and a vehicle rental transaction server of the vehicle rental transaction system, a network connection to one another based on receipt of the signals at the predetermined locations by the mobile communication device and using text-based messaging between the mobile communication device and the vehicle rental transaction system  based on receipt of the signals (See Fig. 8 and [0040], noting that after the user device transmits the initial response to the beacon ping which includes the user device MAC address, a network connection is established between the mobile communication device software and the server after the receipt of the initial beacon ping. Also see Fig. 9 and [0041], noting a similar mobile device response to Bluetooth scan and subsequent network connection established with the server. Also see [0005] & [0032], noting that after the communication device is detected, a text-based communication is triggered between the server and the communication device.);

sending, by the mobile communication software, a first message to the vehicle rental transaction system upon to receipt of at least one of the signals from the one or more beacons over the network connection, wherein the first message is indicative of the mobile communication device and the customer being at the vehicle rental lot and contains an identifier that distinguishes the customer from other customers at the vehicle rental lot… and wherein the first message initiates a next phase of the vehicle rental transaction associated with the reservation (See at least para [0011] & Fig. 8, noting a “backend device 860” server which receives communications relayed through Bluetooth beacons 820 communicating with user device 810. Also see para [0040], noting that the server receives, from the customer’s device after detecting the beacon signals, a “response may contain the Bluetooth MAC address (identifier) of the user device 810. Bluetooth radio device 820 may transmit the info response to detection controller 840… Backend 860 may receive the Bluetooth MAC address of user device 810.” Thus, an identifier is sent from the user device to server in response to receiving the detection signal from the beacon at the transaction location. Also see paras [0048] – [0049], noting a user device software app.);

	• receiving, by the mobile communication device, a second message from the vehicle rental transaction system in response to the first message… during the next phase of the vehicle rental transaction (See [0040], noting that the user device receives a second message containing “offers or other information” from the backend system server in response to the first message containing the identifier.)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings Menefee of in the invention of Kobres / Johnson / Graff / Menefee / Hanly with the motivation to predictably and conveniently provide a manner of detecting when the user device is at the merchant location to enable the customer to perform a transaction with the merchant using the user device, as taught by Menefee, in [0013].



	• receiving, by the mobile communication device, a second message from the vehicle rental transaction system… as a text message and during the next phase of the vehicle rental transaction containing vehicle location information for the customer to proceed directly to the vehicle at a vehicle location based on the transaction record and the customer profile, and completing pickup of the vehicle based on interaction between the one or more beacons, the mobile communication device, and the vehicle rental transaction system when the mobile communication device is detected as being located at the vehicle rental lot using the text-based messaging (See at least paras, [0020], [0029] - [0030] & Fig. 1, Step 112 noting that “the car rental checkout service” server “sends a text message with the location for the car to the wireless portable device.” Furthermore, paras [0020], [0023] – [0024], & [0037] disclose that the parking system backend system can send messages to the customer “in the form of text messages to the wireless portable device or via an Application Programming Interface (API) set of commands or messages send to a mobile app processing on the wireless portable device.”).

As per claim 6, Kobres / Johnson / Graff / Menefee / Hanly discloses the limitations of claim 5. Regarding the following limitation, Kobres does not explicitly disclose the following, however Menefee does:

	• wherein the identifier comprises a transaction identifier (See para [0010] – [0011] & [0047], noting receiving payment information from the user device, and that “The payment information may comprise a Virtual Payment Account Number (VPAN). The payment information may comprise a transaction identifier associated with a VPAN.”)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings Menefee of in the invention of Kobres / Johnson / Graff / Menefee / Hanly with the motivation to predictably and 

As per claim 8, Kobres / Johnson / Graff / Menefee / Hanly disclose all of the limitations of claim 5 as stated above. Kobres further discloses:

	• wherein the second message also contains instructions for departing the vehicle rental lot (See ¶[0038] & Fig. 1, Step 131, noting that the car rental checkout service sends instructions to the customer to capture images of the car before departing the vehicle rental lot with the vehicle. In addition, [0041] – [0041] teaches a confirmation that the customer “can now leave the car rental facility with the car”… “with a pass code, a bar code, a QR code, or other image-based tags to the wireless portable device that the customer is to use to exit the car rental facility with the car at an exit kiosk”).

As per claim 9, Kobres / Johnson / Graff / Menefee / Hanly disclose all of the limitations of claim 5 as stated above. As per the following limitation, Kobres does not explicitly disclose, however Menefee does:

	• wherein the second message also contains promotional offers (See at least [0040] – [0043], noting that “offers” are sent to the user’s mobile device. Also see [0046], noting that after receiving a push notice to user device, the app may “display offers for the merchant or other information relevant to transactions with the merchant.”). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings Menefee of in the invention of Kobres / Johnson / Graff / Menefee / Hanly with the motivation to predictably and conveniently provide a manner of detecting when the user device is at the merchant location to enable the customer to perform a transaction with the merchant using the user device, as taught by Menefee, in [0013].

As per claim 10, Kobres / Johnson / Graff / Menefee / Hanly disclose all of the limitations of claim 5 as stated above. 

Regarding the following limitation, Kobres discloses returning to the vehicle rental lot by the mobile communication device ([0054]) which is equipped with a wi-fi network ([0013]), but does not explicitly disclose that signals are received upon approaching to the beacon network area, however Menefee does:

• receiving signals from the one or more beacons after returning to the vehicle rental lot by the mobile communication device (See at least Fig. 8 & [0010], noting that Bluetooth signals are received by a user device when the customer is present for customer detection at a transaction location. Also see [0037], noting that “Location system may use various methods to detect user device 510, for example, Bluetooth, NFC and/or WiFi” and transmits scanning “info request” signals to a user device as per paras [0041] & esp. [0040], noting that “user device 810 may receive an info request via Bluetooth from a Bluetooth radio device 820 installed at a merchant.”).

Regarding the following limitation, Kobres discloses a customer initiating a return phase of a rental vehicle ([0044] – [0045] & Fig. 2) and sending a message indicative of the mobile communication device and the customer being at the vehicle rental lot ([0054] & Fig. 2, Step 210), while Menefee teaches what is not taught by Kobres: sending a message to the rental transaction system in response to receipt of at least one of the signals from the one or more beacons wherein the message contains the identifier (See at least para [0011] & Fig. 8, noting a “backend device 860” server which receives communications relayed through Bluetooth beacons 820 communicating with user device 810. Also see para [0040], noting that the server receives, from the customer’s device after detecting the beacon signals, a “response may contain the Bluetooth MAC address (identifier) of the user device 810. Bluetooth radio device 820 may transmit the info response to detection controller 840… Backend 860 may receive the Bluetooth MAC address of user device 810.” Thus, an identifier is 

To the extent to which Kobres does not appear to explicitly disclose the following, Johnson does:

	• sending, by the mobile communication device, a third message to the vehicle rental transaction server, wherein the third message initiates a return phase of the vehicle rental transaction, wherein the message contains the identifier (See at least paragraph [0132] & Fig. 35, Step 3500, 3502, & 3504, noting that the user sends a selection of the “return” button which initiates the return transaction, and leads to step 3504 & Fig. 31, which provide an identifier in the form of a ‘Completion Number’.)

	• receiving a fourth message in response to the third message containing an indication that the vehicle rental transaction is complete during the return phase of the vehicle rental transaction by the mobile communication device (See at least paragraph [0134] & Fig. 35, Step 3514, noting that damage information is sent by the mobile device to complete the vehicle rental transaction).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Johnson in the invention of Kobres / Johnson / Graff / Menefee / Hanly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Johnson to the invention of Kobres / Johnson / Graff / Menefee / Hanly would predictably and conveniently allow a variety of rental vehicle transactions to be supported by mobile devices in a manner more convenient and efficient to customers, as evidenced by Johnson ([0004]).

As per claim 11 Kobres / Johnson / Graff / Menefee / Hanly disclose all of the limitations of claim 10 as stated above. Regarding the following limitation, Kobres further discloses:

• receiving a fifth message from the vehicle rental transaction system requesting completion information by the mobile communication device (¶[0056] & Fig. 2, Step 212, noting that the customer’s phone receives instructions to acquire images or video of the returned car upon check-in); and 
• sending a sixth message to the vehicle rental transaction system containing the completion information by the mobile communication device (¶[0061] & Fig. 2, Step 220, noting that the customer’s phone transmits images or video of the returned car).

As per claim 12 Kobres / Johnson / Graff / Menefee / Hanly disclose all of the limitations of claim 11 as stated above. Kobres further discloses:

	• wherein the completion information comprises vehicle mileage (See ¶[0059], noting that upon vehicle return, “the car rental check-in service detects excess miles… beyond that which was defined in the car rental agreement.”)

As per claim 13, Kobres / Johnson / Graff / Menefee / Hanly disclose all of the limitations of claim 11 as stated above. Kobres further discloses:

	• wherein the completion information comprises vehicle fuel level (See ¶[0059], noting that upon vehicle return, the service receives completion information including detecting “lower fuel values beyond what was defined in the car rental agreement.”)

As per claim 14, Kobres / Johnson / Graff / Menefee / Hanly disclose all of the limitations of claim 11 as stated above. Kobres further discloses:

	• wherein the completion information comprises vehicle parking spot (See [0048] - [0049], noting that check-in service records the location of the returned car.)

As per claim 15, Kobres discloses a method of completing a pre-arranged vehicle rental transaction (See at least [0020], noting a pre-arranged car rental transaction in which “the customer has an itinerary already.”) comprising:

Regarding the following limitation, Kobres discloses that a customer’s phone, running a software ‘app,’ receives signals from an on-site wi-fi network when the customer is present at a vehicle rental lot ([0013], [0018], & [0045]), which suggests, but does not explicitly disclose the following, however Menefee does:

	• providing a beacon at a pre-determined location in a transaction location, the beacon emitting a signal (See at least Fig. 8, ‘BT beacons’ 802, & paras [0010], [0032], [0038], & [0040], noting that Bluetooth signals are transmitted to user device to detect presence. Also see at least Fig. 8 & [0010], noting that Bluetooth signals are transmitted to user device to detect user presence. Also see [0037], noting that “Location system may use various methods to detect user device 510, for example, Bluetooth, NFC and/or WiFi” and transmits scanning “info request” signals to a user device as per paras [0041] & esp. [0040], noting that “user device 810 may receive an info request via Bluetooth from a Bluetooth radio device 820 installed at a merchant.”).   

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings Menefee of in the invention of Kobres with the motivation to predictably and conveniently provide a manner of detecting when the user device is at the merchant location to enable the customer to perform a transaction with the merchant using the user device, as taught by Menefee, in [0013].

a server of the vehicle rental transaction system in [0014] – [0015], [0017], & [0044]. Kobres also discloses, in [0020], [0029] & esp. [0030], “accessing a registered itinerary associated with the customer having the car rental reservation” which highly suggests, but does not appear to explicitly disclose what is taught by Johnson:

	• processing, by a vehicle transaction system of a vehicle transaction server and mobile communication software executing on a mobile communication device, a reservation for a vehicle with the vehicle rental transaction system, wherein the vehicle rental transaction system records the reservation in a transaction record and associates the transaction record with a customer profile associated with a customer (See [0083] & esp. [0149], noting that after a car rental is booked using a mobile application on the customer's mobile device, “the rental computer system can create a reservation record 820 for the customer in association with the customer's customer record 720,” and that stored “reservation information can include: pickup location.” Also see [0157], noting that “the reserved pickup location” is associated with a vehicle reservation.  Also see [0089], noting that an “authorization record” is created which “can comprise the combination of reservation record 820 and the customer record 720 for the customer associated with the reservation.” Also see [0061], noting that “the rental computer system 106 can store data representative of the rental vehicle transaction in database 308.” Also see [0159] – [0160], noting creating an authorization record after a customer reserves a vehicle.);

	• obtaining, by the vehicle rental transaction system, the transaction record and the customer profile (See [0088] – [0089], noting using a customer identifier to then obtain and check the authorization record for the rental vehicle in memory, which contains the transaction record and the customer profile.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Johnson in the invention of Kobres / Menefee, since the claimed invention is merely a combination of old elements, and in 

Regarding the following limitation, Kobres, in [0061], discloses acquiring payment information from a car rental customer to perform a payment transaction associated with the car rental customer. To the extent to which Kobres does not appear to explicitly disclose wherein the payment information, along with pickup and drop off preferences, and car preferences, are stored as part of a customer profile, Johnson teaches this element:

	• wherein the customer profile comprising payment information that the vehicle rental transaction system processes for payment of the reservation (See [0146], noting causing “one or more GUI screens to be displayed on the mobile device to solicit customer information” which is used “for populating a customer record 720.” As per [0116], “The GUI screen of FIG. 20 is configured to solicit payment information from the driver (e.g., for payment by credit card, debit card, PayPal, or the like).” Also see Fig. 7(b) & [0075], noting the “data structure 720,” which contains various customer information, and that “customer record 720 may include additional or different fields.”),

• pick-up and drop-off preferences ([0146], “one or more GUI screens to be displayed on the mobile device to solicit customer information” which is used “for populating a customer record 720,” which, as per [0149], includes “reservation information” such as preferences for “pickup location, return location,” as well as “pickup date/time, and return date/time.”),

• and customer preferences for vehicle features and settings ([0146], “one or more GUI screens to be displayed on the mobile device to solicit customer information” 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included payment information is as part of a customer profile as in Johnson in the car rental invention of Kobres / Menefee / Johnson so that “a wide variety of rental vehicle transactions can be supported by mobile devices in a manner more convenient and efficient to customers,” as taught by Johnson, in [0023], over that of Kobres.

To the extent to which Kobres in view of Johnson does not appear to explicitly disclose the following limitation, Graff teaches:

	• wherein the customer profile comprising… preferences for messages and alerts to the mobile communication device (See [0085], noting that a user profile comprises “preferences,” which, as per [0092] – [0093], includes preferences for messages and alerts to the mobile communication device 190 as described in at least [0070].).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings of Graff in the invention of Kobres / Menefee / Johnson with the motivation to allow communications to a user even if the user is not at home, as taught by Graff, in [0062], over that of Kobres / Menefee / Johnson.

To the extent to which Kobres in view of Johnson does not appear to explicitly disclose wherein the stored preferences in the user profile includes preferences for electronic receipts, Menefee, in [0033], teaches transmitting a receipt electronically to a user based upon the consumer’s preferences.



To the extent to which Kobres in view of Menefee / Johnson / Graff does not appear to explicitly disclose wherein the stored preferences in the user profile includes preferences for interacting with a beacon, Hanly, in [0053], teaches a user preference which allows “user 105 to control whether and how user 105 is discoverable” via “BLE beacons.” Also see [0012] & [0018], noting beacons installed at public locations such as a merchant, to monitor the location of the user’s device 100.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings Hanly of in the invention of Kobres / Menefee / Johnson / Graff with the motivation to allow the user to choose to avoid distractions caused by the user’s device interacting with a beacon, as taught by Hanly, in [0053], over that of Kobres.

Regarding the limitation,

	• wherein the customer profile comprising… loyalty information for the customer,

Kobres, in [0039], discloses saving images or videos in customer transaction record, which highly suggests, but does not appear to explicitly disclose storing information in a customer profile. However, Graff, in [0085], teaches wherein multiple pieces of information, such as “demographics, preferences, etc.,” are stored in a user profile.



To the extent to which neither Kobres nor Graff appear to disclose wherein the customer profile comprises “loyalty information,” Johnson, in [0162], teaches that information related to a customer includes the customer’s frequent renter program tier level, which is interpreted as “loyalty information,” and in Fig. 7(b) & [0075], teaches that a customer record (i.e., profile) may include multiple “additional or different fields” of data.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the loyalty information of Johnson for the demographics information of Graff. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings of Johnson in the car rental invention of Kobres to provide rental vehicle transactions “in a manner more convenient and efficient to customers,” as taught by Johnson ([0023]).

Regarding the following limitations, Kobres, modified by Menefee, discloses that a customer’s presence is detected by on-site beacons for performing a car rental transaction, while Kobres further discloses a sequence of communications between a car rental system and on-site “mobile application on the customer's phone” ([0020] & Fig.1, Steps 110 – 141) which, as per [0020] & [0023] – [0025], [0037], & [0039], the communications are using text-based messaging between the mobile communication device and the server.  Kobres further discloses sending, by the mobile communication device software, a first message containing an identifier…, wherein sending further includes sending, by the mobile communication device software, the first message to the vehicle rental transaction system associated with the transaction location… and wherein the first message initiates a next phase of a pre-staged transaction associated with the reservation at the transaction location with the vehicle rental transaction system in [0025], noting that the customer sends his license number to the rental server which initiates a next phase of a pre-staged transaction of being directed to picking up the rental car in [0028]. Additionally, as per Fig. 1, step 113, a customer sends a VIN identifier to the service server, which, after being received in step 120, initiates the next phase of acquiring images of the car in step 130. Kobres also discloses wherein a reservation at a car rental facility is a transaction in at east [0007] & [0017]. To the extent to which Kobres does not appear to explicitly disclose the following sequential messages based on receipt of the initial beacon signal, Menefee teaches this:

	• facilitating, by the vehicle transaction server and the mobile communication device, a network connection to one another based on receipt of the signal by the mobile communication device and using …messaging between the mobile communication device and the vehicle rental transaction server based on receipt of the signal (See Fig. 8 and [0040], noting that after the user device transmits the initial response to the beacon ping which includes the user device MAC address, a network connection is established between the mobile communication device software and the server after the receipt of the initial beacon ping. Also see Fig. 9 and [0041], noting a similar mobile device response to Bluetooth scan and subsequent network connection established with the server. Also see [0005] & [0032], noting that after the communication device is detected, a text-based communication is triggered between the server and the communication device.);

	• receiving, by the vehicle rental transaction system, a first message over the network connection from the mobile communication device of the customer at the vehicle rental lot in response to receipt of the signal from the beacon by the mobile communication software, wherein the first message is indicative of the mobile communication device being at the location and contains an identifier that distinguishes the customer from other customers at the vehicle rental lot and is associated with the transaction record, and …wherein the first message initiates a next phase of a vehicle rental transaction and the first message is sent from the mobile communication software by just detecting the signal being sent from the beacon and responsive thereto sending the first message to the vehicle rental transaction server (See at least para [0011] & Fig. 8, noting a “backend device 860” server which receives communications relayed through Bluetooth beacons 820 communicating with user device 810. Also see para [0040], noting that the server receives, from the customer’s device after detecting the beacon signals, a “response may contain the Bluetooth MAC address (identifier) of the user device 810. Bluetooth radio device 820 may transmit the info response to detection controller 840… Backend 860 may receive the Bluetooth MAC address of user device 810.” Thus, an identifier is sent from the user device to server in response to receiving the detection signal from the beacon at the transaction location. Also see paras [0048] – [0049], noting a user device software app. As per [0037], “the user device may notify the backend system of its presence at the merchant without involving location system” beacon; therefore, the beacon signal is just detected. Additionally, as per [0040], the beacon signal was necessarily detected by the software on the user device as an “info response” is sent as an acknowledgement of beacon signal receipt.); and

	• sending a second message in response to the first message… to the mobile communication device (See [0040], noting that the user device receives a second message containing “offers or other information” from the backend system server in response to the first message containing the identifier.).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aforementioned teachings Menefee of in the invention of Kobres / Menefee / Johnson / Graff / Hanly with the motivation to predictably and 

Regarding the following limitation, Kobres discloses accessing a transaction record of the customer by the vehicle rental transaction server based on the identifier ([0030]), but does not appear to explicitly disclose accessing both the transaction record of the customer and the customer profile by the vehicle rental transaction system based on the identifier. However, Johnson teaches this element:

	• accessing the transaction record of the customer and the customer profile by the vehicle rental transaction system based on the identifier (See [0088] – [0089], noting using a customer identifier to then obtain and check the authorization record for the rental vehicle in memory, which contains the transaction record and the customer profile.). 
	
• associating an available vehicle with the customer as part of the transaction record by the vehicle rental transaction system based on the transaction record and the customer profile (See [0083], noting associating an available vehicle with a rental request and reservation record. Also see [0088] – [0090], noting determining a match between the user in the “reservation record 820 and the customer record 720 for the customer associated with the reservation” and the user detected at a particular rental vehicle. Also see [0100] – [0104], noting determining overlap between the vehicle and reservation record for a customer.). Rational to combine the teachings of Johnson persists.

Kobres, modified by Johnson, showing that both the transaction record and the customer profile are used to look up a customer, further discloses:

associating a vehicle location for the available vehicle at the vehicle rental lot (See [0028] – [0031], noting associating an available vehicle and its location with a customer during pick-up.).
	
Regarding the following limitation, Kobres / Menefee discloses a particular sequence of communications between a customer’s device app and car rental server triggered by the customer’s device receiving an initial beacon signal as stated above, while Kobres further discloses that the second transmitted message can be a text message:   

	• sending a second message… as a text message to the mobile communication device and the second message containing vehicle location information, including the vehicle location at the vehicle rental lot, for the customer to proceed directly to the available vehicle during the next phase of the vehicle rental transaction by the vehicle rental transaction system, and completing pickup of the available vehicle based on interaction between the beacon, the mobile communication device, and the vehicle rental transaction system when the mobile communication device is detected as being located at the vehicle rental lot using the text- based messaging (See at least paras, [0020], [0029] - [0030] & Fig. 1, Step 112 noting that “the car rental checkout service” server “sends a text message with the location for the car to the wireless portable device.” Furthermore, paras [0020], [0023] – [0024], & [0037] disclose that the parking system backend system can send messages to the customer “in the form of text messages to the wireless portable device or via an Application Programming Interface (API) set of commands or messages send to a mobile app processing on the wireless portable device.” Also see at least [0008], [0028] – [0029], & [0036], noting that the text based communication exchange is to complete a car rental transaction and allows a customer to locate and unlock a vehicle to take possession.).

As per claim 17, Kobres / Menefee / Johnson / Graff / Hanly discloses all of the limitations of claim 15 as stated above. Kobres further discloses:

wherein the second message also contains vehicle location information (See [0020] - [0021] & Fig. 1, Step 110, noting that the customer is directed to a specific car or row of cars by the mobile application on the customer's phone and communicating with the car rental checkout service. A customer is directed to a specific car or row of cars by the mobile application on the customer's phone and communicating with the car rental checkout service).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628